— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 15, 2004 (People v Desio, 5 AD3d 606 [2004]), affirming four judgments of the Supreme Court, Queens County, all rendered March 4, 2003.
*478Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Adams, S. Miller and Luciano, JJ., concur.